 



EXHIBIT 10.3
PURCHASE AND SALE AGREEMENT
HILTON DURHAM, DURHAM, NORTH CAROLINA
     THIS PURCHASE AND SALE AGREEMENT (this “Agreement”), dated as of
October 31, 2005, is made by and between MeriStar Hospitality Operating
Partnership, L.P. (successor by name change to American General Hospitality
Operating Partnership, L.P.) (“Seller”), a Delaware limited partnership, having
an address at                     , and Interstate Durham, LLC (“Purchaser”), a
Delaware limited liability company, having an address at 4501 N. Fairfax Drive,
Suite 800, Arlington, VA 22203.
RECITALS
     A. Seller is the owner of the hotel located at 3800 Hillsborough Road,
Durham, North Carolina, and known as the Hilton Durham near Duke University (the
“Hotel”); and
     B. Seller desires to sell the Hotel and certain related assets to
Purchaser, and Purchaser desires to acquire the same from Seller, on the terms
and conditions set forth in this Agreement.
     NOW, THEREFORE, in consideration of ten ($10.00) dollars and the agreements
hereinafter set forth, and intending to be legally bound hereby, the parties
agree as follows:
I.
Definitions; Sale and Purchase
     1.01 Definitions. In addition to terms defined elsewhere in this Agreement,
the following terms shall have the meanings indicated:

  (a)   “Bookings” shall mean contracts or reservations for the use or occupancy
of guest rooms, meeting rooms and/or the banquet facilities of the Hotel,
including without limitation (i) volume transient agreements, and (ii) any
assignable internet and travel agent reservation agreements and promotions, if
any, in effect with respect to the Hotel.     (b)   “Books and Records” shall
mean all books, records, room rates, customer lists and banquet and function
room records with respect to the Hotel (whether in electronic format or reduced
to paper, but with respect to items in electronic format (i) excluding software
which is proprietary to Seller, MHL, the Manager, their respective affiliates or
any third party, or subject to a non-transferable license, (ii) only in such
form as they exist on the Closing Date, (iii) only to the extent the same are
not consolidated with items from other hotels owned, leased or managed by
Seller, MHL, Manager or any of their respective affiliates not being conveyed to
Purchaser and (iv) without any representation or warranty that the same are
compatible with Purchaser’s software), to the extent the same (x) are owned by
Seller or MHL, (y) reflect operations at the Hotel and not at other properties
owned, leased or managed by Seller, MHL, Manager or any of their respective
affiliates, and (z) are in Seller’s or MHL’s possession.     (c)   “Closing
Date” shall mean the date specified in Section 6.01.     (d)   “Consumables”
shall mean all opened and unopened food and beverages (alcoholic and
non-alcoholic) owned by Seller or MHL and located at, or purchased to be used or
sold at but not yet delivered to, the Hotel, excluding any alcoholic beverages
which may not legally be transferred to Purchaser under applicable law.     (e)
  “Cut-off Time” shall mean 11:59 p.m. on the date preceding the Closing Date.

 



--------------------------------------------------------------------------------



 



  (f)   “Effective Date” shall mean the date of this Agreement.     (g)  
“Environmental Laws” shall mean any and all federal, state and local laws,
statutes, ordinances, rules, regulations, judgments, orders, decrees, permits,
licenses or other governmental restrictions or requirements now or hereafter in
effect with respect to the Property and relating to the environment and/or
Hazardous Substances, including without limitation the Comprehensive
Environmental Response, Compensation and Liability Act of 1986, as amended (42
U.S.C. §9601 et seq.), the Resource Conservation Recovery Act, as amended by the
Hazardous and Solid Waste Amendments of 1984, as now or hereafter amended (42
U.S.C. §6901 et seq.), the Hazardous Materials Transportation Act, as amended
(49 U.S.C. §1801 et seq.), the Clean Air Act, as amended (42 U.S.C. §7401 et
seq.), the Clean Water Act, as amended (33 U.S.C. §1251 et seq.), and the Toxic
Substances and Control Act, as amended (15 U.S.C. §2601 et seq.).     (h)  
“Escrow Agent” shall mean First American Title Insurance Company, through its
National Accounts Office in Washington, DC, in its capacity as holder of the
Earnest Money described in Section 2.02, with which Purchaser and Seller shall
enter into a separate escrow agreement substantially in the form of Exhibit H.  
  (i)   “Expendables” shall mean all expendable supplies, including, but not
limited to, all china, glassware, linens, towels, washcloths, bedding, napkins,
tablecloths, silverware, kitchen and bar small goods, paper goods, guest
supplies, cleaning and maintenance supplies, office supplies, operating
supplies, printing, stationery and uniforms owned by Seller or MHL and located
at, or purchased for use at but not yet delivered to, the Hotel. In no event
shall Expendables include any such items which bear the trade name, trademark,
service mark, logo or other identification of the Franchisor, but only to the
extent that at Closing all of such items are removed from the Hotel, transferred
to the Franchisor, and otherwise dealt with in accordance with the Franchise
Agreement.     (j)   “Franchisor” shall mean Hilton Hospitality, Inc. or its
successor under the Franchise Agreement.     (k)   “Franchise Agreement” shall
mean that certain Franchise Agreement dated November 21, 1986 between Franchisor
and Seller.     (l)   “Furnishings” shall mean all fixtures, furniture,
furnishings, fittings, equipment, machinery, apparatus, appliances, computer
hardware and equipment, software (to the extent such software is not proprietary
to either Seller, MHL or Manager or subject to a non-transferable license),
reservations terminals (to the extent not licensed to Seller by Franchisor under
the Franchise Agreement or other applicable documentation), vehicles, building
materials, telephones and other communication equipment, copiers, facsimile
machines, postal machines, televisions, signs, vacuum cleaners, video equipment
and other similar articles of personal property (to the extent Seller or MHL
have title to such items and such items are not leased pursuant to any Hotel
Contract), located on or at the Property and used or usable in connection with
the operation of the Hotel, subject to such depletions, substitutions and
replacements as shall occur and be made in the ordinary course of business
consistent with past practices prior to the Closing Date and in accordance with
the terms of this Agreement, excluding therefrom all items of personal property
owned by Manager set forth on Exhibit A or a tenant under a Space Lease. In no
event shall Furnishings include any such items which bear the trade name,
trademark, service mark, logo or other identification of the Franchisor, but
only to the extent that at Closing all of such items are removed from the Hotel,
transferred to the Franchisor, and otherwise dealt with in accordance with the
Franchise Agreement.     (m)   “Hazardous Substance” shall mean any substance,
material or waste which is regulated, or governed by any Environmental Law,
including without limitation (a) any substance, material or waste defined, used
or listed as “hazardous waste”, “extremely hazardous waste”, “restricted
hazardous waste”, “hazardous substance”, “hazardous material”, “toxic substance”
or similar or related term as defined, used or listed in any Environmental Laws,
(b) any asbestos or asbestos

 



--------------------------------------------------------------------------------



 



      containing materials, (c) any underground storage tanks or similar
facilities, (d) petroleum, petroleum-based substances or polychlorinated
biphenyl, (e) mold and similar organisms, and (f) any additional substances or
materials which are hazardous or toxic substances under any Environmental Laws.
    (n)   “Hotel Contracts” shall mean all service and maintenance contracts,
employment agreements, purchase orders and other contracts or agreements,
including without limitation equipment leases, relating to the maintenance,
operation, provisioning or equipping of the Hotel, together with all related
written warranties and guaranties, as the same may change after the date hereof
but only to the extent permitted under this Agreement. Hotel Contracts shall not
include (i) the Franchise Agreement, (ii) Bookings or agreements relating to
Bookings, (iii) the Management Agreement, (iv) any contracts, equipment leases
or purchase orders (except to the extent of Consumables, Expendables and/or
Furnishings ordered prior to the Closing in the ordinary course of business
consistent with past practices and not yet delivered to the Property) under
which, or which are subject to master agreements under which, goods and/or
services are supplied or leased to more than one hospitality property owned,
leased or managed by Seller, MHL, Manager or any of its or their respective
affiliates, unless the same is specifically set forth on Exhibit D, (v) the MHL
Lease or (vi) the Space Leases.     (o)   “Hotel Employees” shall mean the
persons employed at the Hotel, whether by Seller, MHL or Manager, to operate the
Hotel.     (p)   “Improvements” shall mean the buildings, structures (surface
and sub-surface), installations and other improvements, including such fixtures
and appurtenances as shall constitute real property located on the Land.     (q)
  “Land” shall mean the land described on Exhibit B, together with all property
rights, easements, tenements, hereditaments, rights-of-way, development rights,
entitlements, unused densities, privileges and appurtenances thereto; all
leases, rents, and profits derived therefrom; all right, title and interest of
Seller in and to any land lying in the bed of any street, road, highway or
avenue, open or proposed, public or private, in front of or adjoining all or any
part of the land to the center line thereof; subject to the limitations herein,
all right, title and interest of Seller in and to any unpaid award or payment
which may now or hereafter be payable in respect of any taking by condemnation
and all right, title and interest of Seller in and to any unpaid award for
damage to the Land or any part thereof by reason of change of grade of any
street, road, highway or avenue adjacent to such land and all strips and gores
adjoining and adjacent to such land.     (r)   “Management Agreement” shall mean
that certain Hotel Management Agreement dated as of January 1, 2001 between MHL
and Manager.     (s)   “Manager” shall mean Interstate Management Company,
L.L.C., an affiliate of Purchaser which is the current manager of the Hotel.    
(t)   “MHL” shall mean MeriStar Hotel Lessee, Inc., an affiliate of Seller which
is the current lessee of the Property.     (u)   “MHL Lease” shall mean that
certain operating lease with respect to the Property between Seller, as owner,
and MHL, as tenant, which such operating lease shall be terminated at or prior
to Closing.     (v)   “Miscellaneous Personal Property” shall mean the Hotel’s
website and web address (if any, and only to the extent such website and/or web
address, relates solely to the Hotel), the Hotel’s telephone numbers, printed
marketing materials, if any, relating solely to the Hotel, and any slides,
proofs or drawings used by Seller or MHL to produce such materials, to the
extent such slides, proofs or drawings are in Seller’s or MHL’s possession and
without any express or implied

 



--------------------------------------------------------------------------------



 



      warranty of any kind by Seller or MHL in connection therewith. In no event
shall Miscellaneous Personal Property include any property licensed for use
under the Franchise Agreement, but only to the extent that at Closing all of
such items are removed from the Hotel, transferred to the Franchisor, and
otherwise dealt with in accordance with the Franchise Agreement.     (w)  
“Permits” shall mean all governmental licenses, permits, certificates,
authorizations and approvals used in or relating to the ownership, occupancy or
operation of any part of the Hotel, including, without limitation, those
necessary for the sale and on-premises consumption of liquor and other alcoholic
beverages.     (x)   “Property” shall mean the Land and Improvements.     (y)  
“Space Leases” shall mean all leases and other agreements (written or oral) for
the use of space at the Property, including but not limited to, agreements for
the use of rooftop space on the Hotel for the installation of cellular telephone
antennas (but, with respect to such cellular antenna leases, net of brokerage
commissions to third parties). The term “Space Leases” shall not include the MHL
Lease or Bookings.     (z)   “Title Company” shall mean First American Title
Insurance Company, through its National Accounts Office in Washington, DC, in
its capacity as title insurer.     (aa)   “Warranties” shall mean any assignable
warranties benefiting Seller or MHL with respect to the Furnishings,
Miscellaneous Personal Property and Improvements.

     1.02 Sale and Purchase. Seller agrees to sell, transfer and convey the
Property, the Furnishings, the Consumables, the Expendables, the Hotel
Contracts, the Bookings, the Books and Records, the Space Leases, the
Warranties, the Miscellaneous Personal Property and the assignable Permits (all
of the foregoing collectively, the “Purchased Assets”) to Purchaser, and
Purchaser agrees to purchase the Purchased Assets from Seller, subject to the
terms, covenants, conditions and provisions set forth in this Agreement.
Purchaser acknowledges and agrees that notwithstanding anything to the contrary
in this Agreement, Seller is not conveying as part of such sale any cash, cash
equivalents, bank accounts, reserve accounts, deposits and the like owned or
held by Seller, Manager or MHL, other than cash in house banks being apportioned
pursuant to Section 6.02(j) and, to the extent the same are credited to Seller
and assigned to Purchaser pursuant to Section 6.02, accounts receivable and
deposits.
     1.03 Condition of Property. Purchaser acknowledges that (i) Manager is an
affiliate of Purchaser and Purchaser is knowledgeable about the Purchased
Assets, (ii) Purchaser will have a reasonable opportunity to inspect and
investigate the Property, the other Purchased Assets and all matters relating
thereto, including, without limitation, all of the physical, environmental and
operational aspects of the Purchased Assets, either independently or through
agents and experts of Purchaser’s choosing and (iii) Purchaser will acquire the
Purchased Assets based upon Purchaser’s own knowledge, investigation and
inspection. SELLER AND PURCHASER AGREE THAT, EXCEPT AS EXPRESSLY PROVIDED FOR IN
THIS AGREEMENT, THE PURCHASED ASSETS SHALL BE SOLD, AND PURCHASER SHALL ACCEPT
THE PURCHASED ASSETS, ON THE CLOSING DATE “AS IS”, “WHERE IS”, “WITH ALL FAULTS”
WITH NO RIGHT OF SET-OFF OR REDUCTION IN THE PURCHASE PRICE, AND THAT, EXCEPT AS
EXPRESSLY PROVIDED IN THIS AGREEMENT, SUCH SALE SHALL BE WITHOUT REPRESENTATION
OR WARRANTY OF ANY KIND, WHETHER EXPRESS, IMPLIED, STATUTORY OR OTHERWISE,
INCLUDING, WITHOUT LIMITATION, WARRANTY OF INCOME POTENTIAL, OPERATING EXPENSES,
USES, MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, AND SELLER DOES
HEREBY DISCLAIM AND RENOUNCE ANY SUCH REPRESENTATION OR WARRANTY, EXCEPT AS
EXPRESSLY PROVIDED IN THIS AGREEMENT. PURCHASER SPECIFICALLY ACKNOWLEDGES THAT,
EXCEPT AS PROVIDED FOR IN THIS AGREEMENT, PURCHASER IS NOT RELYING AND SHALL NOT
RELY ON ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND WHATSOEVER, WHETHER
EXPRESS, IMPLIED, STATUTORY OR OTHERWISE, FROM SELLER AS TO ANY MATTERS
CONCERNING THE PURCHASED ASSETS, INCLUDING WITHOUT LIMITATION: (A) THE CONDITION
OR SAFETY OF THE PURCHASED ASSETS, INCLUDING, BUT NOT LIMITED TO, PLUMBING,
SEWER, HEATING AND ELECTRICAL SYSTEMS, ROOFING, AIR CONDITIONING, FOUNDATIONS,
SOILS AND GEOLOGY INCLUDING HAZARDOUS

 



--------------------------------------------------------------------------------



 



SUBSTANCES, LOT SIZE, OR SUITABILITY OF THE PROPERTY FOR A PARTICULAR PURPOSE;
(B) THE HISTORICAL OR PROJECTED REVENUES, EXPENSES, OCCUPANCY RATES, ROOM RATES,
PROFITABILITY OR OTHER FINANCIAL STATISTICS OF THE PURCHASED ASSETS; (C) THE
LIVABILITY OR SUITABILITY FOR OCCUPANCY OF ANY STRUCTURE AND THE QUALITY OF ITS
CONSTRUCTION; (D) THE FITNESS OF ANY PERSONAL PROPERTY; OR (E) WHETHER THE
IMPROVEMENTS ARE STRUCTURALLY SOUND, IN GOOD CONDITION, OR IN COMPLIANCE WITH
APPLICABLE CITY, COUNTY, STATE OR FEDERAL STATUTES, CODES OR ORDINANCES
(INCLUDING, WITHOUT LIMITATION, THE AMERICANS WITH DISABILITIES ACT OR ANY
SIMILAR STATE OR LOCAL LAW). PURCHASER FURTHER ACKNOWLEDGES AND AGREES THAT,
EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT, SELLER SHALL BE UNDER NO DUTY TO
MAKE ANY AFFIRMATIVE DISCLOSURE REGARDING ANY MATTER WHICH MAY BE KNOWN TO
SELLER, ITS OFFICERS, DIRECTORS, CONTRACTORS, AGENTS OR EMPLOYEES, AND THAT
PURCHASER IS RELYING SOLELY UPON ITS OWN INSPECTION OF THE PROPERTY AND NOT UPON
ANY REPRESENTATIONS MADE TO IT BY ANY PERSON WHOMSOEVER. ANY REPORTS, REPAIRS OR
WORK REQUIRED BY PURCHASER ARE TO BE THE SOLE RESPONSIBILITY OF PURCHASER.
PURCHASER AGREES THAT THERE IS NO OBLIGATION ON THE PART OF SELLER PURSUANT TO
THIS AGREEMENT TO MAKE OR TO PAY FOR ANY CHANGES, ALTERATIONS, OR REPAIRS TO THE
PROPERTY PRIOR TO OR AFTER THE CLOSING. PURCHASER AGREES AND ACKNOWLEDGES THAT
PURCHASER’S OBLIGATIONS HEREUNDER SHALL REMAIN IN FULL FORCE AND EFFECT WITH
PURCHASER HAVING NO RIGHT TO DELAY THE CLOSING OR TERMINATE THIS AGREEMENT,
EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT, REGARDLESS OF ANY FACTS OR
INFORMATION LEARNED BY PURCHASER AFTER THE EFFECTIVE DATE.
     Seller’s Initials:                     Purchaser’s Initials:
                    
     1.04 CERCLA Release. Except as may be expressly provided in this Agreement,
Purchaser, for itself and its successors in interest, releases Seller from, and
waives all claims and liability against Seller for, any structural, physical
and/or environmental condition at the Property, and hereby releases Seller from,
and waives all liability against Seller attributable to, the structural,
physical and/or environmental condition of the Property, including without
limitation the presence, discovery or removal of any Hazardous Substances in,
at, about or under the Property, or connected with or arising out of any and all
claims or causes of action based upon the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as amended by SARA Superfund Amendment
and Reauthorization Act of 1986 and as may be further amended from time to time
(“CERCLA”) or any related claims or causes of action or any other federal or
state based statutory or regulatory causes of action for environmental
contamination at, in or under the Property. The provisions of this Section shall
survive the Closing.
II.
Consideration
     2.01 Purchase Price. In consideration of the sale of the Purchased Assets,
Purchaser shall pay to Seller the amount of Fourteen Million Fifty Thousand
Dollars ($14,050,000) (the “Purchase Price”).
     2.02 Payments. The Purchase Price shall be payable by Purchaser as follows:

  (a)   Five Hundred Thousand Dollars ($500,000) as an earnest money deposit
(together with any interest earned thereon, the “Earnest Money”), by check or
wire transfer of good funds to the Escrow Agent within two (2) business days
after the Effective Date;     (b)   At Closing, the termination fee owed by
Seller to Manager under the Management Agreement, in the amount of Seven Hundred
Fifty Thousand Dollars ($750,000), will be waived by Manager;

 



--------------------------------------------------------------------------------



 



  (c)   At Closing, Seller will receive a credit from Manager in the amount of
One Hundred Thousand Dollars ($100,000), which Seller and its affiliates may
apply, at any time prior to the second anniversary of the Closing Date, to
termination fees owed to Manager in connection with the termination of any other
hotel management agreement, provided that no more than Twenty-Five Thousand
Dollars ($25,000) shall be applied to the termination of any individual hotel
management agreement (the parties hereby agreeing that this credit shall be
reflected in an amendment to that certain Master Fee Agreement dated as of
January 1, 2001, as amended, between MHL (together with other affiliates of
Seller) and Manager, in form and substance reasonably satisfactory to the
parties thereto, which shall be entered into at the Closing); and     (d)   The
balance of the Purchase Price (adjusted based on the prorations set forth
herein) by wire transfer of immediately available good funds to Seller at the
Closing.

     2.03 Earnest Money. The Earnest Money shall be delivered to and held by
Escrow Agent in escrow in an interest-bearing account pursuant to the terms of
this Agreement. If the Closing occurs in accordance with the terms and
provisions of this Agreement, the Earnest Money shall be paid to Seller and
credited against the Purchase Price. If the Closing does not occur, the Earnest
Money shall be held and delivered as provided in this Agreement.
     2.04 Allocation. The Purchase Price shall be allocated between the Property
and the other Purchased Assets as the parties may reasonably agree upon prior to
the Closing.
III.
Title Matters
     3.01 Survey. Seller, at Purchaser’s cost, ordered from S.D. Puckett &
Associates, Inc. an ALTA (or local equivalent) survey of the Property (the
“Survey”) dated August 8, 2005, and delivered the Survey to Purchaser and the
Title Company. On September 15, 2005, Seller provided Purchaser with Seller’s
Survey Objections.
     3.02 Title Commitment. Seller, at Purchaser’s cost, caused the Title
Company to issue to Purchaser a commitment for ALTA Owner’s Policy of Title
Insurance or local equivalent, with extended coverage and customary owner
endorsements dated August 26, 2005 (the “Title Commitment”), with respect to the
Property accompanied by, to the extent available, a legible copy of all recorded
documents relating to liens, easements, rights-of-way, restrictions and other
matters affecting title to the Property.
     3.03 Title Objections. Purchaser acknowledges that it has received and
reviewed the Title Commitment and all recorded documents referenced therein,
and, in a letter dated August 18, 2005, Purchaser notified Seller of any items
therein which are unacceptable to Purchaser (“Title Objections”). Seller has
agreed to cure all such Title Objections prior to Closing. Seller may cure any
Title Objection by causing the Title Company, at Seller’s cost and expense, to
omit such Title Objection from Purchaser’s and Purchaser’s lender’s title policy
issued pursuant to the Title Commitment (the “Title Policy”) or to “insure over”
such Title Objection. If Seller fails to cure such Title Objections at or before
Closing, then Purchaser may as its sole remedy either (i) accept title to the
Property subject to such Title Objections or (ii) terminate this Agreement by
written notice to Seller, whereupon the Earnest Money shall be promptly returned
to Purchaser and the parties shall have no further rights or liabilities under
this Agreement except with respect to those provisions that specifically provide
that they survive the termination of this Agreement. Subject to the provisions
of Section 3.06, any restrictions, liens, encumbrances, easements, rights of way
and other matters shown on the Title Commitment which are waived or are not
objected to by Purchaser in the manner provided in this Section shall be deemed
“Permitted Exceptions”.
     3.04 Survey Objections. Purchaser acknowledges that it has received and
reviewed the Survey, and, in a letter dated September 15, 2005, Purchaser
notified Seller of any items therein which are unacceptable to Purchaser
(“Survey Objections”). Seller has agreed to cure all such Survey Objections
prior to Closing. Seller may cure any Survey Objection by causing the Title
Company, at Seller’s cost and expense, to omit such Survey Objection from the
Title Policy or to “insure over” such Survey Objection. If Seller fails to cure
such Survey

 



--------------------------------------------------------------------------------



 



Objections at or before Closing, then Purchaser may as its sole remedy either
(i) accept title to the Property subject to such Survey Objections or
(ii) terminate this Agreement by written notice to Seller, whereupon the Earnest
Money shall be promptly returned to Purchaser and the parties shall have no
further rights or liabilities under this Agreement except with respect to those
provisions that specifically provide that they survive the termination of this
Agreement. Subject to the provisions of Section 3.06, any restrictions, liens,
encumbrances, easements, rights of way and other matters shown on the Survey
which are waived or are not objected to by Purchaser in the manner provided in
this Section shall be deemed “Permitted Exceptions”.
     3.05 Title Conveyed. Subject to Sections 3.03 and 3.04, Seller shall on the
Closing Date convey to Purchaser good and marketable title to the Property,
subject only to the Permitted Exceptions.
     3.06 Mortgage Liens. Seller, at its expense, shall cure (by payment,
bonding or escrow deposit in a manner reasonably acceptable to the Title
Company) at or before the Closing any mortgage, deed of trust or other monetary
lien constituting a Title Objection, and Seller may not refuse to cure the same.
IV.
Representations; Covenants and Conditions
     4.01 Seller’s Representations and Warranties. Seller represents and
warrants to Purchaser that as of the Effective Date and as of the Closing Date:

  (a)   Seller is a duly organized and validly existing corporation in good
standing in the state of its formation and in the state in which the Property is
located. Seller has full power and authority to enter into this Agreement, to
perform its obligations under this Agreement and to own and operate the Hotel
and the Purchased Assets.     (b)   The execution and delivery of this Agreement
has been duly authorized by all necessary and appropriate action of Seller. This
Agreement constitutes a legal, valid and binding obligation of Seller,
enforceable against Seller in accordance with its terms.     (c)   The
execution, delivery and performance of this Agreement by Seller and the
consummation by Seller of the transactions contemplated hereby will not:
(i) violate any organizational document of Seller; (ii) result in a breach or
acceleration of or constitute a default or event of termination under the
provisions of any agreement or instrument by which the Hotel or Property is
bound or affected (other than the Franchise Agreement) which would have a
material impact on the ownership or operation of the Property by Purchaser,
provided that Purchaser and Seller obtain all Required Consents; (iii) result in
the creation or imposition of any lien, charge or encumbrance, against the Hotel
or Property or any portion thereof; or (iv) constitute or result in the
violation or breach by Seller of any judgment, order, writ, injunction or decree
issued against or imposed upon Seller or result in the violation of any
applicable law, rule or regulation of any governmental authority which, with
respect to any of the foregoing, would have a material impact on the ownership
or operation of the Hotel or Property by Purchaser.     (d)   No consent or
approval of any person, entity, or governmental authority is required with
respect to the execution and delivery of this Agreement by Seller or the
consummation by Seller of the transactions contemplated hereby or the
performance by Seller of its obligations under this Agreement, other than
(i) consents or approvals listed on Exhibit I (collectively, the “Required
Consents”), (ii) such consents or approvals as may be required pursuant to the
Franchise Agreement and (iii) such consents or approvals as may be required
under the Hotel Contracts which, if not obtained, would not have a material

 



--------------------------------------------------------------------------------



 



      adverse effect on Purchaser’s ownership and operation of the Hotel or the
Property after the Closing.     (e)   There are no Space Leases affecting all or
any portion of the Property except as set forth on Exhibit C. To Seller’s
knowledge, (i) all of the Space Leases are in full force and effect, (ii) each
of the Space Leases delivered, or to be delivered, to Purchaser is true and
complete, and (iii) except as set forth on Exhibit C, there are no material
defaults by Seller or, to Seller’s knowledge, any other party under any of the
Space Leases. The MHL Lease and the Management Agreement will be terminated by
Seller on or prior to the Closing Date. Purchaser acknowledges and agrees that
rents received under any antenna leases encumbering the Property are net of
commissions due to third party brokers arranging such leases.     (f)   There
are no Hotel Contracts affecting all or any portion of the Property except as
set forth in Exhibit D, other than certain multi-property agreements pursuant to
which goods and/or services are supplied to more than one property owned, leased
or managed by Seller, MHL or Manager or its or their affiliates, which
multi-property agreements Purchaser and Seller acknowledge and agree are not
being assigned to Purchaser unless the same are set forth on Exhibit D. To
Seller’s knowledge, (i) each of the Hotel Contracts is in full force and effect,
(ii) each of the Hotel Contracts delivered, or to be delivered, to Purchaser is
true and complete, and (iii) except as set forth on Exhibit D, there are no
material defaults by Seller or, to Seller’s knowledge, any other party under any
of the Hotel Contracts. If there exists any Hotel Contract which is not
reflected on Exhibit D, the foregoing representation shall not be deemed
incorrect to the extent such Hotel Contract is entered into after the Effective
Date as permitted hereunder.     (g)   To Seller’s knowledge, all material
Permits required for and relating to the operation of the Hotel are set forth in
Exhibit E. To Seller’s knowledge (i) the Permits are in full force and effect,
(ii) except as set forth on Exhibit F, Seller has received no written notice of
any violations of the Permits, and (iii) each of the Permits delivered, or to be
delivered, to Purchaser is true and complete.     (h)   Except as set forth on
Exhibit F, Seller has not received written notice of any violation of laws
within the past two (2) years for any violation which has not been remedied. To
Seller’s knowledge, Seller is not currently in violation of, any laws,
ordinances, building codes, zoning codes, orders, regulations or legal
requirements, including without limitation Environmental Laws (“Laws”), of
governmental or quasi-governmental authorities with respect to the Property or
the ownership, use, maintenance or operation of the Hotel.     (i)   Except as
set forth in Exhibit G, there is no litigation, action, investigation or
proceeding (including, but not limited to, proceedings in respect to a
condemnation) pending or, to Seller’s knowledge, threatened in writing relating
to the Purchased Assets, the Hotel or the Property or the transactions
contemplated by this Agreement.     (j)   Seller and/or MHL owns good and
marketable title to the Furnishings, Consumables, Expendables and Miscellaneous
Personal Property, free and clear of all liens, claims and encumbrances other
than (i) the Permitted Exceptions, (ii) items which are leased as indicated in
the Hotel Contracts (including without limitation any equipment leases for
certain Furnishings set forth on Exhibit D) and (iii) the rights, if any, of the
Franchisor under the Franchise Agreement therein or thereto.     (k)   Seller is
not a “foreign person” as defined in the Internal Revenue Code of 1986, as
amended.

 



--------------------------------------------------------------------------------



 



  (l)   Neither Seller nor any of its affiliates, or, to Seller’s knowledge, the
funding sources for any of them, is a Specially Designated National or Blocked
Person (as defined herein). Neither Seller nor any affiliate is directly or
indirectly owned or controlled by the government of any country that is subject
to an embargo by the United States government. Neither Seller nor any affiliate
is acting on behalf of a government of any country that is subject to such an
embargo. Seller agrees that it will notify Purchaser in writing immediately upon
the occurrence of any event which would render the foregoing representations and
warranties incorrect. For purposes of this Agreement, “Specially Designated
National or Blocked Person” means (a) a person or entity designated by the U.S.
Department of Treasury’s Office of Foreign Assets Control from time to time as a
“specially designated national or blocked person” or similar status, (b) a
person or entity described in Section 1 of U.S. Executive Order 13224, issued on
September 23, 2001 (the “Executive Order”), or (c) a person or entity otherwise
identified by government or legal authority as a person or entity with whom a
United States Person (as defined below) is prohibited from transacting business.
As of the date hereof, a list of such designations and the text of the Executive
Order are published under the internet website address
www.ustreas.gov/offices/enforcement/ofac. “United States Person” shall mean:
(1) any individual or business entity, regardless of location, that is a
resident of the United States; (2) any individual or business entity physically
located within the United States; (3) any company or business entity organized
under the laws of the United States or of any state, territory, possession, or
district thereof; and (4) any individual or business entity, wheresoever
organized or doing business, which is owned or controlled by those specified in
(1) or (3) above.

     4.02 Seller’s Knowledge. Wherever the phrase “to Seller’s knowledge” or any
similar phrase stating or implying a limitation on the basis of knowledge
appears in this Agreement, unless specifically otherwise qualified, such phrase
shall mean the present actual knowledge, after due inquiry, of John Plunket,
Bruce G. Wiles, Michael Linch and/or Kirk Pederson.
     4.03 Seller’s Possession. Wherever the phrase “in Seller’s possession”, “in
the possession of Seller” or similar phrase appears in this Agreement, such
phrase shall be deemed to mean to the extent the material or other item referred
to by such phrase is located at the Hotel or in the corporate headquarters of
Seller.
     4.04 Imputation of Manager’s Knowledge to Purchaser. Purchaser acknowledges
that Manager is an affiliate of Purchaser. All information, documents and
knowledge of Manager concerning the Purchased Assets shall be imputed to
Purchaser. In no event shall Seller be in breach of any of its representations
and warranties for failure to provide Purchaser with any information or
documents concerning the Purchased Assets to the extent such information,
documents or knowledge are in the possession of Manager.
     4.05 Purchaser’s Representations and Warranties. Purchaser represents and
warrants to Seller that as of the Effective Date and as of the Closing Date:

  (a)   Purchaser is a duly organized and validly existing limited liability
company, is in good standing in the state of its formation and, as of the
Closing Date, the state in which the Property is located, and has full power and
authority to enter into this Agreement and to perform its obligations under this
Agreement.     (b)   The execution and delivery of this Agreement has been duly
authorized by all necessary and appropriate action of Purchaser. This Agreement
constitutes a legal, valid and binding obligation of Purchaser, enforceable
against Purchaser in accordance with its terms.     (c)   The execution,
delivery and performance of this Agreement by Purchaser and the consummation by
Purchaser of the transactions contemplated hereby will not: (i) violate any
organizational document of Purchaser; (ii) result in a breach or acceleration of
or constitute a default or event of termination under the provisions of any
agreement or instrument by which Purchaser is bound or affected which would have
a material impact

 



--------------------------------------------------------------------------------



 



      on the ownership or operation of the Property by Purchaser; or (iii)
constitute or result in the violation or breach by Purchaser of any judgment,
order, writ, injunction or decree issued against or imposed upon Purchaser or
result in the violation of any applicable law, rule or regulation of any
governmental authority which, with respect to any of the foregoing, would have a
material impact on the ownership or operation of the Hotel or Property by
Purchaser.

  (d)   No consent or approval of any person, entity, or governmental authority
is required with respect to the execution and delivery of this Agreement by
Purchaser or the consummation by Purchaser of the transactions contemplated
hereby or the performance by Purchaser of its obligations under this Agreement,
other than such consents or approvals as are contemplated by Section 4.11 and on
Exhibit I.     (e)   Neither Purchaser nor any of its affiliates, or, to
Purchaser’s knowledge, the funding sources for any of them, is a Specially
Designated National or Blocked Person. Neither Purchaser nor any affiliate is
directly or indirectly owned or controlled by the government of any country that
is subject to an embargo by the United States government. Neither Purchaser nor
any affiliate is acting on behalf of a government of any country that is subject
to such an embargo. Purchaser agrees that it will notify Seller in writing
immediately upon the occurrence of any event which would render the foregoing
representations and warranties incorrect.

     4.06 Remedies Regarding Representations and Warranties.

  (a)   Each party shall promptly after obtaining actual knowledge thereof
disclose to the other any changes which results in any of its representations
and warranties or the other party’s representations and warranties becoming
untrue or incorrect in any material respect. At the Closing, each of Seller and
Purchaser shall deliver to the other a certificate affirming, subject only to
exceptions specified in such certificate, that the representations and
warranties of such party contained in Section 4.01 or 4.05 (as the case may be)
are true and correct in all material respects as of the Closing, which such
certificate shall be subject to all of the provisions of this Section 4.06.

  (i)   Pre-Closing. In the event that Seller becomes aware (either upon written
notice from Purchaser or otherwise) prior to Closing that any of Seller’s
warranties or representations set forth in this Agreement are not true or
accurate in any material respect, Seller may attempt to cure the same by
Closing. If Seller is unable or unwilling to cure same by Closing, then
Purchaser shall be entitled, as its sole remedy and subject to Section 5.02,
either to waive the same and close this transaction or to terminate this
Agreement. If Purchaser elects to terminate this Agreement, Purchaser shall give
written notice thereof to Seller and Escrow Agent, Escrow Agent shall return the
Earnest Money to Purchaser and neither party to this Agreement shall thereafter
have any further rights or liabilities under this Agreement, except as provided
in Section 5.02 and with respect to those provisions that specifically survive
the termination of this Agreement. Notwithstanding the foregoing, Purchaser
shall have no right or remedy with respect to Seller’s breach of any
representation or warranty if Purchaser had actual knowledge of such breach as
of the date hereof.     (ii)   Post-Closing. The representations and warranties
of Purchaser and Seller shall survive Closing for a period of one (1) year, and,
subject to the provisions of Sections 4.06(b) and 4.06(c), Seller shall
indemnify, defend and hold Purchaser harmless from and against any loss, damage,
liability, claim, demand, cause of action, cost or expense (including, without
limitation, reasonable attorneys’ fees) that may be incurred by or asserted
against Purchaser after the Closing and arises from a breach of Seller’s
representation or warranty, provided that

 



--------------------------------------------------------------------------------



 



      Purchaser shall advise Seller in writing in reasonable detail of such
breach within fifteen (15) months after Closing.

  (b)   Notwithstanding any provision of this Agreement or of the certificate
delivered pursuant to Section 4.06(a) above to the contrary, Seller shall have
no liability to Purchaser, and shall not be required to indemnify Purchaser, for
any breach or breaches by Seller of any representation or warranty set forth in
this Agreement or such certificate unless (i) the Closing occurs, (ii) Purchaser
had no actual knowledge of such breach at or prior to Closing and (iii) the
aggregate monetary loss to Purchaser resulting from all breaches of
representations or warranties by Seller is more than Twenty-Five Thousand
Dollars ($25,000). Notwithstanding any provision of this Agreement or of the
certificate delivered pursuant to Section 4.06(a) above to the contrary,
Purchaser shall have no liability to Seller, and shall not be required to
indemnify Seller, for any breach or breaches by Purchaser of any representation
or warranty set forth in this Agreement or such certificate unless (i) the
Closing occurs, (ii) Seller had no actual knowledge of such breach at or prior
to Closing and (iii) the aggregate monetary loss to Seller resulting from all
breaches of representations or warranties by Purchaser is more than Twenty-Five
Thousand Dollars ($25,000).     (c)   Notwithstanding any provision of this
Agreement or of the certificate delivered pursuant to Section 4.06(a) above to
the contrary, the aggregate liability of Seller to Purchaser with respect to any
and all breaches by Seller of representations and warranties under this
Agreement and/or under such certificate shall not exceed Seven Hundred Fifty
Thousand Dollars ($750,000). Notwithstanding any provision of this Agreement or
of the certificate delivered pursuant to Section 4.06(a) above to the contrary,
the aggregate liability of Purchaser to Seller with respect to any and all
breaches by Purchaser of representations and warranties under this Agreement
and/or under such certificate shall not exceed Seven Hundred Fifty Thousand
Dollars ($750,000).     (d)   The provisions of this Section 4.06 shall survive
the Closing.

     4.07 Seller’s Covenants. Seller covenants and agrees with Purchaser that
prior to the Closing (and with respect to the applicable covenants in
Section 4.07(f) below, from and after the Closing to the extent set forth
therein):

  (a)   Seller will not sell, exchange, assign, transfer, convey, lease or
otherwise dispose of all or any part of the Purchased Assets or any interest
therein except for any Furnishings, Consumables and Expendables which are sold,
replaced or consumed in the ordinary course of business consistent with past
practices, and shall maintain Furnishings, Consumables and Expendables at the
Property in a manner substantially consistent with Seller’s customary operating
practices (taking occupancy levels into account) and historical practice at the
Property, it being understood that on the Closing Date, the levels of Inventory,
Furnishings or Consumables at the Property may be greater or less than those
levels on the Effective Date.     (b)   Seller will keep the material Hotel
Contracts and the Permits (including any such items entered into after the
Effective Date in accordance with Section 4.07(c), but excluding those which may
be terminated in the ordinary course of business consistent with past practices
or as a result of a default by the other party or which may expire by their
terms) in full force and effect, will pay all charges when due under such
agreements and will perform all of its material obligations under such Hotel
Contracts and Permits. Seller will comply with and pay all charges under the
Franchise Agreement consistent with past practices.     (c)   Seller will not
enter into, amend or (excluding those which may be terminated in the ordinary
course of business consistent with past practices or as a result of a default by
the

 



--------------------------------------------------------------------------------



 



      other party or which may expire by their terms) terminate any contracts,
leases, licenses, easements or other agreements relating to the Property, which
will obligate Purchaser or be a charge or lien against the Property, except
those which (i) are necessary to continue the operation of the Hotel in the
ordinary course of business consistent with past practices, (ii) are terminable
without payment or penalty on thirty (30) or fewer days notice or (iii) have
otherwise been approved by Purchaser in its sole discretion. Purchaser shall
advise Seller of its approval or rejection of any such proposed contract, lease,
license, easement or other agreement within five (5) business days after Seller
has delivered the same to Purchaser. Purchaser’s failure to approve or reject
the same within such five (5) business day period shall be deemed to be an
acceptance of the submission and an authorization for Seller to execute the
applicable contract, lease, license, easement or other agreement. Nothing
contained in this Section 4.07 shall limit Seller’s rights to accept or contract
for essential Property services, room reservations, bookings or other advanced
commitments for use of the Property’s facilities in accordance with its existing
standard of operation as of the Effective Date.

  (d)   Seller will operate and maintain, or cause to be operated and
maintained, the Property in substantially the same manner in which it is being
operated and maintained as of the Effective Date.     (e)   Seller will permit
Purchaser and its representatives, contractors, agents, personnel, lenders,
employees, investors and partners to enter upon and inspect the Property and
perform such investigations of the Purchased Assets and all Books and Records as
Purchaser may from time to time deem desirable. Provided Purchaser gives Seller
reasonable prior notice, Seller shall arrange for Purchaser and Purchaser’s
agents to have reasonable access to the Property during regular business hours
until the Closing Date to conduct Purchaser’s due diligence, to prepare for
Closing and to verify any change in the condition of the Property since the
Effective Date. Purchaser does hereby acknowledge and agree, regardless of
whether such entry and/or activities occurred before or after the Effective
Date, that (i) the costs and expenses of Purchaser’s access, whenever incurred,
shall be borne solely by Purchaser, (ii) Purchaser has been obligated during all
entries made prior to the Effective Date and shall be obligated with respect to
all entries made from and after the Effective Date not to unreasonably disturb
or interfere with the operation, management or use of the Property by Seller,
Seller’s agents, any tenant or any tenant’s customers, invitees or guests,
(iii) Purchaser has been obligated during all entries made prior to the
Effective Date, and shall be obligated with respect to all entries made from and
after the Effective Date, not to damage or adversely affect the physical
structure or any of the mechanical, electrical, plumbing or HVAC systems of the
Property and/or the Furnishings and (iv) Purchaser shall be obligated with
respect to all entries made from and after the Effective Date to give prior
notice to Seller of any such entry and Seller shall have the right to require
that Purchaser’s representative be accompanied by a representative of Seller
during any such visit to the Property. Purchaser hereby agrees to indemnify,
defend, and hold Seller, MHL, Manager and the Property harmless from any and all
actual costs, loss, damages (excluding consequential and punitive damages) or
expenses (including reasonable attorneys’ fees) arising out of any personal
injury or property damage resulting from such entry and/or activities upon the
Property by Purchaser, its agents, contractors and/or subcontractors, regardless
of whether such entry and/or activities occurred before or after the Effective
Date, which indemnity shall survive the Closing or any termination of this
Agreement. At all times that Purchaser is given access to the Property in
connection with its investigations under this Section 4.07(e), Purchaser shall
carry, and Purchaser shall cause all of its agents and contractors to carry,
reasonably adequate liability insurance covering their respective activities at
the Property and Purchaser shall deliver evidence of such insurance to Seller
upon Seller’s request. In no event shall Purchaser or its agents undertake any
invasive testing at the Property, other than a standard Phase I environmental
type test, without the prior consent of Seller, which consent shall not be
unreasonably conditioned, withheld or delayed.

 



--------------------------------------------------------------------------------



 



      Purchaser shall have the right to communicate with Hotel Employees,
provided the same is coordinated through Seller, without the prior consent of
Seller.     (f)   Purchaser is the current holder of the liquor license for the
Hotel. Seller will cooperate with Purchaser in all reasonable respects in
connection with Purchaser’s retention of all liquor licenses used in connection
with the operation of the Hotel.     (g)   Until Closing (or any earlier
termination of this Agreement), Seller shall not, directly or indirectly,
solicit, discuss or negotiate with any person or entity (other than Purchaser),
or accept, any proposal for the acquisition of Seller, the Hotel or the Property
in whole or in part.

     4.08 Intentionally Omitted.
     4.09 Conditions Precedent to Purchaser’s Obligations. Purchaser’s
obligations under this Agreement are conditioned upon the satisfaction of the
following conditions as of the Closing Date:

  (a)   Purchaser shall not have terminated this Agreement.     (b)   Seller’s
representations and warranties set forth in this Agreement shall continue to be
true and accurate in all material respects as of the Closing Date subject to
(i) Seller’s right to cure the same prior to the Closing as set forth in
Section 4.06(a) above, (ii) any changes permitted pursuant to this Agreement,
and (iii) such changes in such representations and warranties as are actually
known to Purchaser as of the date hereof.     (c)   Seller shall have delivered
all of the documents required under this Agreement and performed in all material
respects all of its covenants and obligations under this Agreement.     (d)  
The Title Company shall be prepared, upon or simultaneously with compliance by
Purchaser of all requirements of Purchaser set forth in the Title Report, to
issue to Purchaser an owner’s policy of title insurance in the amount of the
Purchase Price meeting the requirements of Section 3.03.     (e)   Purchaser
shall have received approval by Franchisor of an assignment of the Franchise
Agreement or shall have received a new license or franchise agreement from
Franchisor or an Other Franchisor, in form and substance satisfactory to
Purchaser in its sole discretion.     (f)   Between the Effective Date and the
Closing Date, there shall not have been any material adverse change in the
condition (financial or otherwise) or results of operations of the Hotel, the
Property or the Purchased Assets.

The conditions precedent set forth in this Section 4.09 are solely for the
benefit of Purchaser and may be waived only by Purchaser, which waiver may be
granted or withheld by Purchaser in its sole discretion. Without limiting and
without prejudice to any of Purchaser’s other rights or remedies under this
Agreement in the event any such failure of condition is the result of or arises
out of Seller’s default under this Agreement, if any condition precedent to
Purchaser’s obligations under this Agreement has not been satisfied as of the
Closing Date or waived by Purchaser, then Purchaser shall be entitled in its
sole discretion to terminate this Agreement by giving Seller and Escrow Agent
written notice to such effect, whereupon Escrow Agent shall return the Earnest
Money to Purchaser.
     4.10 Conditions Precedent to Seller’s Obligations. Seller’s obligations
under this Agreement are conditioned upon the satisfaction of the following
conditions as of the Closing Date:

 



--------------------------------------------------------------------------------



 



  (a)   Purchaser’s representations and warranties set forth in this Agreement
shall continue to be true and accurate in all material respects, subject to such
changes as are permitted under this Agreement.     (b)   Franchisor shall have
(i) either (A) approved Purchaser’s change of ownership application with respect
to the Hotel, and agreed to Purchaser’s assumption of, and Purchaser shall have
assumed, the Franchise Agreement, or Franchisor shall have entered into a new
license or franchise agreement with Purchaser with respect to the Hotel, as
required by Franchisor, or (B) terminated the Franchise Agreement, and, in
either case, (ii) delivered to Seller and any guarantor of or party to the
Franchise Agreement a release (the “Release”) of their respective obligations
under the Franchise Agreement (to the extent the same arise from and after the
Closing), executed by Franchisor in Franchisor’s customary form, with such
changes as may be reasonably requested by Seller.     (c)   Purchaser shall have
paid the Purchase Price, delivered all of the documents required under this
Agreement and performed in all material respects all of its other covenants and
obligations under this Agreement.

The conditions precedent set forth in this Section 4.10 are solely for the
benefit of Seller and may be waived only by Seller, which waiver may be granted
or withheld by Seller in its sole discretion. Without limiting and without
prejudice to any of Seller’s other rights or remedies under this Agreement in
the event any such failure of condition is the result of or arises out of
Purchaser’s default under this Agreement, if any condition precedent to Seller’s
obligations under this Agreement has not been satisfied as of the Closing Date
or waived by Seller, then Seller shall be entitled in its sole discretion to
terminate this Agreement by giving Purchaser and Escrow Agent written notice to
such effect, in which event the Earnest Money shall be paid to the party
entitled thereto under this Agreement.
     4.11 Franchise Agreement.

  (a)   Purchaser acknowledges that the Franchise Agreement provides that, in
the event of a proposed sale or lease of the Hotel, Franchisor shall have a
right of first offer with respect thereto. Promptly following the Effective
Date, Seller shall use commercially reasonable efforts to obtain Franchisor’s
waiver of such right. If Franchisor asserts that it has the right to purchase
the Hotel and notifies Seller that it intends to exercise its right to purchase
the Hotel, Seller shall so notify Purchaser within two (2) business days, this
Agreement shall terminate, neither party to this Agreement shall thereafter have
any further rights or liabilities under this Agreement except with respect to
those provisions that specifically provide that they survive the termination of
this Agreement, and Escrow Agent shall return the Earnest Money to Purchaser and
Purchaser shall be entitled to payment from Seller of (i) Purchaser’s actual
third-party out of pocket due diligence costs, including outside legal fees, in
connection with this transaction in an amount not to exceed Fifty Thousand
Dollars ($50,000) and (ii) Purchaser’s actual non-refundable fees and costs paid
by Seller to Franchisor in connection with obtaining a new license or franchise
agreement for the Property, in an amount not to exceed Seventy Five Thousand
Dollars ($75,000). If Franchisor exercises its right to purchase the Hotel, but
fails to consummate the purchase, then Purchaser shall have the option (which
may be exercised in Purchaser’s sole discretion within thirty (30) days after
Purchaser’s receipt of notice that Franchisor has failed to consummate the
purchase) to reinstate the effectiveness of this Agreement and to complete the
purchase of the Hotel, in which case the date of reinstatement shall become the
new Effective Date.     (b)   Purchaser shall promptly and in good faith seek to
obtain a new license or franchise agreement from Franchisor or from another
hotel franchisor (“Other Franchisor”), or to assume the existing Franchise
Agreement from the Franchisor, in accordance with all applicable provisions of
the Franchise Agreement, including without limitation providing such financial
and other information regarding Purchaser as may be reasonably required by the
Franchisor or by the Other Franchisor, as appropriate. In connection therewith,

 



--------------------------------------------------------------------------------



 



      Seller shall, at no cost to Seller, cooperate in all reasonable respects
with Purchaser in connection with such application for a new license or
franchise agreement or for the assumption of the existing Franchise Agreement.
At Seller’s expense, Seller has caused Franchisor to inspect the Hotel and issue
a property improvement plan which identifies improvements necessary to maintain
a franchise agreement with Franchisor upon a sale of the Hotel (the “PIP”).
Purchaser acknowledges and agrees that it shall be Purchaser’s obligation to
diligently pursue a transfer of the Franchise Agreement or a new license or
franchise agreement for the Hotel from Franchisor or an Other Franchisor.
Purchaser shall pay all application fees, transfer fees and similar amounts as
may be required by Franchisor or by such Other Franchisor, as appropriate, in
connection with the issuance of a new license or franchise agreement to
Purchaser or the assumption of the existing Franchise Agreement by Purchaser;
provided, however, that Seller shall pay any and all termination fees or
termination costs relating to the existing Franchise Agreement, if any. Seller
shall have no obligation with respect to the PIP or other work requirement
agreed to by Purchaser.     (c)   Notwithstanding anything to the contrary set
forth in Section 4.11(b), Purchaser shall have the right not to assume the
existing Franchise Agreement or not to obtain a new license or franchise
agreement from Franchisor or an Other Franchisor, as applicable.     (d)   If
Purchaser shall neither assume the Franchise Agreement nor obtain a new license
or franchise agreement from Franchisor, then at the Closing, Seller shall be
entitled to remove from the Property and return to Franchisor in accordance with
the Franchise Agreement all items of personal property marked with Franchisor’s
name or other marks, such items shall not be a part of the Purchased Assets and
Purchaser shall receive no credit against the Purchase Price as a result of the
removal of such items from the Property.

V.
REMEDIES
     5.01 PURCHASER’S DEFAULT/SELLER’S REMEDIES. IF PURCHASER DEFAULTS UNDER
THIS AGREEMENT OR OTHERWISE FAILS TO CLOSE THE TRANSACTIONS SET FORTH IN THIS
AGREEMENT, FOR ANY REASON EXCEPT (A) THE FAILURE OF ANY CONDITION PRECEDENT TO
PURCHASER’S OBLIGATIONS UNDER THIS AGREEMENT OR (B) PURCHASER’S TERMINATION OF
THIS AGREEMENT IN ACCORDANCE WITH ITS TERMS, SELLER SHALL BE ENTITLED AS ITS
SOLE REMEDY UNDER THIS AGREEMENT TO TERMINATE THIS AGREEMENT AND RECOVER THE
EARNEST MONEY (IN ADDITION TO ATTORNEYS’ FEES PURSUANT TO SECTION 5.03 BELOW, IF
APPLICABLE) AS LIQUIDATED DAMAGES AND NOT AS A PENALTY (WHICH EARNEST MONEY
SHALL BE PROMPTLY PAID BY ESCROW AGENT TO SELLER UPON SELLER’S AND PURCHASER’S
JOINT WRITTEN NOTICE THEREOF TO ESCROW AGENT), IN FULL SATISFACTION OF ANY
CLAIMS AGAINST PURCHASER UNDER THIS AGREEMENT. IN CONNECTION THEREWITH, SELLER
WAIVES ITS RIGHT TO SEEK SPECIFIC PERFORMANCE OF THIS AGREEMENT FROM PURCHASER.
SELLER AND PURCHASER AGREE THAT THE SELLER’S DAMAGES RESULTING FROM PURCHASER’S
DEFAULT ARE DIFFICULT TO DETERMINE AND THE AMOUNT OF THE EARNEST MONEY IS A FAIR
ESTIMATE OF THOSE DAMAGES. EACH PARTY HEREBY WAIVES ANY AND ALL RIGHTS TO
CONTEST THE VALIDITY OF THE FOREGOING LIQUIDATED DAMAGES PROVISIONS FOR ANY
REASON WHATSOEVER, INCLUDING, BUT NOT LIMITED TO, SUCH PROVISION BEING
UNREASONABLE UNDER CIRCUMSTANCES EXISTING ON THE EFFECTIVE DATE OR AT THE TIME
OF DEFAULT. NOTWITHSTANDING THE FOREGOING, THE ASSERTION OR PAYMENT OF THE
FOREGOING LIQUIDATED DAMAGES SHALL NOT BE DEEMED TO BE A WAIVER OF ANY RIGHTS OR
REMEDIES THAT SELLER MAY HAVE AGAINST PURCHASER PURSUANT TO ANY PROVISION OF
THIS AGREEMENT THAT SPECIFICALLY PROVIDES THAT IT SURVIVES THE TERMINATION OF
THIS AGREEMENT.

 



--------------------------------------------------------------------------------



 



     Seller’s Initials:                     Purchaser’s Initials:
                    
     5.02 SELLER DEFAULT/PURCHASER’S REMEDIES. IF SELLER DEFAULTS UNDER THIS
AGREEMENT OR OTHERWISE FAILS TO PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT ON
OR PRIOR TO THE CLOSING, FOR ANY REASON EXCEPT THE FAILURE OF ANY CONDITION
PRECEDENT TO SELLER’S OBLIGATIONS UNDER THIS AGREEMENT, THEN ANY ONE OF THE
FOLLOWING, AND ONLY THE FOLLOWING, SHALL BE AVAILABLE TO PURCHASER AS ITS SOLE
AND EXCLUSIVE REMEDY: (A) TO TERMINATE THIS AGREEMENT BY GIVING SELLER WRITTEN
NOTICE OF SUCH ELECTION PRIOR TO OR AT CLOSING WHEREUPON THE ESCROW AGENT SHALL
PROMPTLY RETURN TO PURCHASER THE EARNEST MONEY, AND THE PARTIES SHALL HAVE NO
FURTHER RIGHTS OR LIABILITIES UNDER THIS AGREEMENT EXCEPT (1) FOR THOSE
PROVISIONS WHICH SPECIFICALLY PROVIDE THAT THEY SURVIVE THE TERMINATION OF THIS
AGREEMENT AND (2) SELLER SHALL REIMBURSE PURCHASER FOR (i) PURCHASER’S ACTUAL
THIRD-PARTY OUT OF POCKET DUE DILIGENCE COSTS AND OUTSIDE LEGAL FEES, IN AN
AMOUNT NOT TO EXCEED FIFTY THOUSAND DOLLARS ($50,000) and (ii) PURCHASER’S
ACTUAL NON-REFUNDABLE FEES AND COSTS PAID BY SELLER TO FRANCHISOR IN CONNECTION
WITH OBTAINING A NEW LICENSE OR FRANCHISE AGREEMENT FOR THE PROPERTY, IN AN
AMOUNT NOT TO EXCEED SEVENTY FIVE THOUSAND DOLLARS ($75,000); OR (B) TO WAIVE
THE DEFAULT AND CLOSE; OR (C) TO ENFORCE SPECIFIC PERFORMANCE OF THIS AGREEMENT.
     Seller’s Initials:                     Purchaser’s Initials:
                    
     5.03 Attorneys’ Fees. If any litigation between Seller and Purchaser shall
arise in connection with this Agreement, then the prevailing party shall be
entitled to the payment by the other party of the prevailing party’s actual
reasonable attorneys’ fees and costs related to such litigation. The provisions
of this Section 5.03 shall be in addition to and not limited by the provisions
of Sections 5.01 and/or 5.02 above.
VI.
Closing Matters
     6.01 Closing Date. The delivery of the Deed and other documents required
hereunder (the “Closing”) shall be held at the Title Company’s offices or by
mail, or through escrow with the Escrow Agent, on the earlier of
(i) November 10, 2005 and (ii) two (2) business days after Purchaser receives
Franchisor’s approval to assume the Franchise Agreement or Purchaser receives a
new license from Franchisor (the “Closing Date”), or such other date as may be
agreed to by Seller and Purchaser in their sole discretion.
     6.02 Adjustment and Prorations. The matters and items set forth below shall
be apportioned between Seller and Purchaser or, where applicable, credited in
total to a particular party:

  (a)   Taxes. All real and personal property taxes and special assessments, if
any, whether payable in installments or not, payable in the tax year in which
the Closing Date occurs shall be prorated as of the Cut-Off Time. If such taxes
for the tax year in which the Closing Date occurs have not been finally
determined on the Closing Date, then such taxes shall be prorated on an
estimated basis using the most current information available and shall not be
subject to further adjustment (unless an actual bill is received within ninety
(90) days after the Closing Date).     (b)   Room Rentals. One-half (50%) of the
room rentals and related taxes attributable to the night prior to the Closing
Date shall be credited at Closing to Seller and the remaining one-half (50%)
shall be credited to Purchaser at Closing. Room rentals attributable to any
night prior to the night prior to the Closing Date shall be credited to Seller
at Closing.     (c)   Reservation Deposits. Prepaid and unearned reservation
deposits and other items prepaid by guests of the Hotel shall be credited or
transferred to Purchaser at the Closing.

 



--------------------------------------------------------------------------------



 



  (d)   Utility and Permit Charges. Utility charges for telephone, gas,
electricity, sewer, water and other services shall not be prorated to the extent
that Seller can make arrangements for the rendering of final bills based on
meter readings as of the Cut-Off Time. Seller shall be responsible for the
payment at the Closing of all bills for utility charges up to and including the
Cut-Off Time. To the extent that utility bills cannot be rendered as of the
Closing Date, such charges for the period through the Cut-Off Time shall be
prorated as of the Cut-Off Time based upon the most recent available bills and
readjusted on the basis of the actual bills as and when received. If Purchaser
elects, any transferable utility deposits shall be transferred to Purchaser and
credited to Seller. Seller shall receive a credit at Closing for any prepaid
Permit fees and similar prepaid expenses.     (e)   Operating Expenses and Trade
Accounts. Seller shall be responsible for all operating expenses and trade
accounts of the Property (including charges and fees payable under the Hotel
Contracts) up to and including the Cut-Off Time. To the extent the amounts of
such items are then known, Seller shall pay such items at Closing and shall pay
the balance of such amounts in the ordinary course of business consistent with
past practices, but in no event later than forty-five (45) days after the
Closing Date. Purchaser shall assume responsibility for purchase orders made by
Seller prior to the Closing Date in the ordinary course of business consistent
with past practices for Expendables or Consumables not delivered to the Hotel as
of the Closing Date. Purchaser shall be deemed to have assumed any and all
operating expenses and trade accounts to the extent Purchaser shall have
received a credit therefor under this Section 6.02. All prepaid expenses shall
be credited to Seller.     (f)   Food, Beverage and Other Income. Revenues from
food, beverage and banquet services, room service, public room revenues, health
club revenues, vending machine revenues belonging to Seller or MHL, and other
services rendered to guests of the Hotel shall be prorated as of the Cut-Off
Time, if, as and when collected.     (g)   Rents. All rentals under any Space
Leases (including fixed rents and charges in respect of electricity, operating
expenses and taxes) shall be prorated as of the Cut-Off Time if, as and when
collected. Payments from tenants under the Space Leases for electricity,
operating expenses and taxes which are billed to tenants in arrears or on an
estimated basis shall be prorated on such basis and readjusted if, as and when
such amounts are finally determined and collected.     (h)   Employees. All
wages and earned but unpaid fringe benefits of Hotel Employees through the
Cut-Off Time shall be paid to such Hotel Employees by Seller as provided in
Section 6.07 and shall not be prorated.     (i)   Security Deposits. Any
security deposits under the Space Leases shall be transferred to Purchaser at
the Closing or credited against the Purchase Price.     (j)   Cash. All cash on
hand in house banks on the morning of the Closing Date shall become the property
of Purchaser and the amount thereof shall be credited to Seller.     (k)  
Ledger and Other Receivables. All accounts receivable attributable to guests in
the Hotel on the night preceding the Closing (the “Ledger”) shall be prorated as
provided in this Agreement, Seller’s share shall be credited to Seller and the
Ledger shall become the property of Purchaser. All other accounts receivable
shall be transferred and conveyed to Purchaser at Closing, and Seller shall be
paid by Purchaser at Closing an amount equal to the total amount of all such
receivables, less a credit of Twenty-eight Thousand Dollars ($28,000) on account
of the receivables set forth on Exhibit J (the “Scheduled Receivables”). From
and after Closing, Purchaser shall undertake commercially reasonable efforts to
collect the Scheduled Receivables, and shall remit to Seller all such

 



--------------------------------------------------------------------------------



 



      funds collected on account of the Scheduled Receivables promptly after
receipt of payment.     (l)   Unopened Cases of Consumables. Seller shall
receive a credit for the cost (i.e., the amount paid by Seller) of all unopened
and unused cases of Consumables which are as of the Closing Date stored at the
Hotel.     (m)   Delayed Adjustments. If at any time following the Closing Date
the amount of an item listed in this Section 6.02 shall prove to be incorrect,
the party in whose favor the error was made shall pay to the other party within
fifteen (15) days after request the sum necessary to correct such error upon
receipt of proof of such error, provided that such proof is delivered to the
party from whom payment is requested on or before ninety (90) days after the
Closing Date. The acceptance of the closing statement by either party shall not
prevent later readjustment pursuant to this Section. After the Closing Date,
each party shall have reasonable access to the books and records of the other
party with respect to all matters set forth in this Section 6.02 for the
purposes of determining the accuracy of all adjustments and the performance of
the obligations of the parties under this Section.

     6.03 Guest Property in Seller’s Possession on Closing Date. Property of
guests of the Hotel in Seller’s care, possession or control (excluding that in
guest rooms) on the Closing Date shall be handled in the following manner:

  (a)   Safe Deposit Boxes. On the Closing Date, Seller shall cause notice to be
sent to all guests of the Hotel who have safe deposit boxes advising them of the
pending sale of the Property and requesting the removal and verification of the
contents of such safe deposit boxes within three (3) days after the Closing
Date. Seller may have a representative present at the Hotel during such three
(3) day period for the purpose of viewing such removal and verification. Boxes
of guests not responding to the written notice shall be listed at the end of
such three (3) day period. Such boxes shall be opened on the following day in
the presence of representatives of Seller and Purchaser to be agreed upon
between Seller and Purchaser and the contents thereof shall be recorded. Any
property contained in the safe deposit boxes and so recorded and thereafter
remaining in the hands of Purchaser shall be the responsibility of Purchaser,
and Purchaser hereby agrees to indemnify and save and hold Seller harmless from
and against any claim or obligation arising out of or with respect to such
property.     (b)   Baggage Inventory. All guest baggage checked and left in the
possession, care and control of Seller shall be listed in an inventory to be
prepared in duplicate and signed by Seller’s and Purchaser’s representatives on
the Closing Date. Purchaser shall be responsible from and after the Closing Date
for all baggage listed in inventory, and Purchaser hereby agrees to indemnify
and save and hold Seller harmless from and against any claim arising out of or
with respect to the baggage listed in the inventory.     (c)   Other Property.
All other guest property left in the possession, care or control of Seller prior
to the Closing Date shall be returned by Seller to guests prior to the Closing
Date and if not so returned prior to the Closing Date shall be the sole
responsibility of Seller subsequent to the Closing Date.

     The provisions of this Section 6.03 shall survive the Closing.
     6.04 Closing Documents.

  (a)   In addition to any other deliveries required of Seller pursuant to the
terms of this Agreement, at Closing Seller shall deliver, or cause to be
delivered, to Purchaser the following:

 



--------------------------------------------------------------------------------



 



  (i)   a special warranty deed (or local equivalent) conveying the fee estate
in the Property to Purchaser as set forth in Section 3.05 (the “Deed”).     (ii)
  bills of sale transferring to Purchaser all of the Furnishings, Expendables,
Consumables, Miscellaneous Personal Property, Books and Records and Warranties
owned by Seller or MHL with respect to the Property free of all encumbrances
except for the Permitted Exceptions, without representation or warranty other
than as provided herein.     (iii)   one or more assignments conveying and
transferring to Purchaser all of the Bookings, the Space Leases, the Hotel
Contracts and any other Hotel Contract which Seller was permitted to enter
between the date hereof and the Closing pursuant to a provision of this
Agreement, and the assignable Permits.     (iv)   possession of the Property
(subject to the rights of tenants, guests and invitees).     (v)   evidence
reasonably acceptable to Purchaser and acceptable to the title company of the
termination of the MHL Lease and the Management Agreement.     (vi)   a
certified copy of such good standing certificates, authorizations, approvals and
incumbencies of Seller as the Title Company shall reasonably require.     (vii)
  a FIRPTA Affidavit in form required by the Internal Revenue Service.    
(viii)   original counterparts of the Hotel Contracts, Space Leases and
assignable Permits, all to the extent in Seller’s possession, and all Books and
Records relating to the Property and the Hotel in Seller’s possession (provided
that Seller shall have the right to make copies of such Hotel Contracts, Space
Leases and assignable Permits and such books and records, and after Closing to
have reasonable access to the same, to the extent required by Seller for
accounting, tax reporting or other reporting purposes).     (ix)   any and all
plans and specifications for the Improvements on the Property in Seller’s
possession.     (x)   such notices of the sale to third parties as may be
reasonably requested by the Purchaser.     (xi)   such affidavits, indemnities
and related matters as the Title Company may reasonably request, including
without limitation such affidavits and indemnities as may be required to permit
the Title Company to delete any exceptions for mechanic’s liens.     (xii)   a
certificate restating and reaffirming Seller’s representations and warranties
pursuant to Section 4.06(a) hereof, with such changes as shall be necessary to
make such representations true, complete, and accurate in all material respects
as of the Closing Date.     (xiii)   an amendment to the Master Fee Agreement as
contemplated by Section 2.02(c).     (xiv)   all of the Required Consents for
which Seller is responsible as set forth on Exhibit I.

 



--------------------------------------------------------------------------------



 



  (b)   In addition to any other deliveries required of Purchaser pursuant to
the terms of this Agreement, at Closing Purchaser shall deliver or cause to be
delivered to Seller the following:

  (i)   the balance of the Purchase Price payable pursuant to Section 2.02(d).  
  (ii)   such good standing certificates, authorizations, approvals and
incumbencies as the Title Company shall reasonably require.     (iii)   an
assumption of the obligations (but not the obligations relating to any breach or
default existing as of the Closing or which arose due to actions or events
occurring prior to the Closing) of Seller from and after the Closing under the
Bookings, Space Leases and Hotel Contracts (including those which Seller was
permitted to enter into between the date hereof and the Closing pursuant to a
provision of this Agreement), and assignable Permits (collectively, the “Assumed
Obligations”).     (iv)   a certificate restating and reaffirming Purchaser’s
representations and warranties pursuant to Section 4.06(a) hereof, with such
changes as shall be necessary to make such representations true, complete, and
accurate in all material respects as of the Closing Date.     (v)   an amendment
to the Master Fee Agreement as contemplated by Section 2.02(c).     (vi)   all
of the Required Consents for which Purchaser is responsible as set forth on
Exhibit I.

     6.05 Closing Costs.

  (a)   Purchaser shall pay (i) all recording fees imposed in connection with
the recordation of the Deed and any deed of trust or mortgage on the Property
securing Purchaser’s lender, (ii) Survey costs, (iii) the premiums for the Title
Policy, (iv) the costs of its due diligence investigation of the Purchased
Assets, (v) all amounts incurred in connection with the issuance of a new
license or franchise agreement for the Hotel, including, but not limited to,
application fees, transfer fees, and costs of implementing a property
improvement plan, but excluding any and all termination fees or costs, and
(vi) the fees and disbursements of Purchaser’s attorneys. Purchaser shall pay
one-half of the escrow fees of Escrow Agent.     (b)   Seller shall pay (i) all
transfer taxes and deed stamps imposed in connection with the conveyance of the
Property, (ii) all recording fees imposed in connection with the recordation of
documents necessary to remove encumbrances, (iii) the termination fees and costs
payable under the Management Agreement, (iv) the termination fees and costs
payable under the Franchise Agreement, (v) sales taxes imposed in connection
with any items of personal property, (vi) all fees and costs in connection with
obtaining any Required Consent, and (vii) the fees and disbursements of Seller’s
attorneys. Seller shall pay one-half of the escrow fees of Escrow Agent.     (c)
  Any other closing cost not specifically allocated by this Agreement shall be
allocated in accordance with closing customs for similar properties in the
metropolitan area of the Property.

 



--------------------------------------------------------------------------------



 



  (d)   The provisions of this Section 6.05 shall survive the Closing or any
termination of this Agreement.

     6.06 Real Estate Commissions. Seller and Purchaser each represent and
warrant to the other that it has dealt with no broker or finder in the
negotiation of this transaction other than Jones, Lang LaSalle (the “Brokers”).
Each party agrees to and does hereby indemnify and hold the other harmless
against the payment of any commission or finder’s fee to any person or entity
claiming by, through or under Seller or Purchaser, as applicable. Seller shall
pay the commission of Brokers pursuant to separate agreement. The provisions of
this Section 6.06 shall survive Closing.
     6.07 Staff.

  (a)   Seller shall pay all wages, payroll taxes and fringe benefits (including
vacation pay and sick pay to the extent actually earned) as well as social
security, unemployment compensation, health, life and disability insurance and
pension fund contributions, if any, through the Closing Date. Except as set
forth in Section 6.07(b), Seller will indemnify, defend and hold Purchaser
harmless from and against any loss, damage, liability, claim, cost or expense
(including, without limitation, reasonable attorneys’ fees) that may be incurred
by, or asserted against, Purchaser after Closing which involves any matter
relating to a past or present Hotel Employee concerning acts or omissions
occurring up to the Cut-Off Time, including, but not limited to, the payments
required under the prior sentence. Purchaser will indemnify, defend and hold
Seller, MHL and Manager harmless from and against any loss, damage, liability,
claim, cost or expense (including, without limitation, reasonable attorney’s
fees) that may be incurred by, or asserted against, any such party after Closing
which involves any matter relating to a Hotel Employee concerning acts or
omissions occurring after the Cut-Off Time, including, without limitation, any
payment required to be made by Purchaser under this Section 6.07.     (b)  
Purchaser acknowledges that Seller shall not be employing the Hotel Employees
upon the Closing and that Seller is not giving any notice under, or otherwise
complying with, the Worker Adjustment and Retraining Notification Act (together
with all rules and regulations promulgated thereunder, the “WARN Act”).
Purchaser agrees to hire a sufficient number of the Hotel Employees, and on such
terms and conditions, as to avoid any violation of the WARN Act and/or any other
similar state or local Laws in the absence of such notice, and agrees to
indemnify and defend Seller, MHL and Manager, and hold them harmless, from and
against any and all loss, damage, liability, claim, cost or expense (including,
without limitation, reasonable attorneys’ fees) incurred by any of such parties
as a result of the failure to give such notice or otherwise comply with the WARN
Act and/or any other similar state or local Laws (including, but not limited to,
the closing of the Hotel by Purchaser within a period of sixty (60) days after
the Closing Date which would result in either (a) a “plant closing” as defined
in the WARN Act or (b) a violation under other applicable Laws); provided,
however, and without limiting the foregoing, that Purchaser shall (i) not close
the Hotel within sixty (60) days after the Closing Date and (ii) rehire at least
eighty percent (80%) of the Hotel Employees.     (c)   The provisions of
Section 6.07 shall survive the Closing.

     6.08 Further Assurances. Each party agrees that it will without further
consideration execute and deliver such other documents and take such other
action, whether prior or subsequent to Closing, as may be reasonably requested
by the other party to consummate more effectively the purposes or subject matter
of this Agreement.
     6.09 Release. Reference is made to that certain letter dated September 27,
2005 from Bruce G. Wiles of MeriStar Hospitality Company (“MeriStar”) to William
Richardson of Interstate Hotels & Resorts, Inc. (“Interstate”) regarding
management contracts for various hotels specified therein, as well as issues
regarding the operation and sale of the Hotel (the “Letter”). Seller, on behalf
of itself and each of its affiliates (including without

 



--------------------------------------------------------------------------------



 



limitation MeriStar) (collectively, the “Releasing Parties”), hereby releases
Interstate and each of its affiliates (including without limitation Purchaser
and the Manager), and their respective directors, officers, shareholders,
members, partners, managers, representatives, agents and employees, from any and
all claims, causes of action, liability, losses and damages which any of the
Releasing Parties may have pursuant to the Letter or, except as otherwise
provided in this Agreement, in connection with the subject matter thereof, but
only to the extent related to the Hotel. The provisions of this Section shall
survive the Closing or termination of this Agreement, as applicable.
VII.
Condemnation and Risk of Loss
     7.01 Condemnation. If, prior to Closing, any governmental authority or
other entity having condemnation authority shall institute an eminent domain
proceeding or take any steps preliminary thereto (including the giving of any
direct or indirect notice of intent to institute such proceedings) with regard
to any material portion of the Property (including without limitation the taking
of any parking spaces or any access to the Property), and the same is not
dismissed prior to Closing, Seller shall promptly notify Purchaser thereof, and
Purchaser shall be entitled either to terminate this Agreement upon written
notice to Seller or to waive such right of termination and receive all such
condemnation proceeds or an assignment thereof at the Closing. In the event
Purchaser elects to terminate this Agreement under this Section 7.01, Escrow
Agent shall promptly return to Purchaser the Earnest Money and the parties shall
have no further rights or liabilities under this Agreement except for those
provisions which specifically provide that they survive the termination of this
Agreement.
     7.02 Risk of Loss. Until Closing, Seller shall bear the risk of loss should
there be damage to any of the Improvements by fire or other casualty. If prior
to the Closing the Improvements shall be damaged by fire or other casualty,
Seller shall promptly take all actions reasonably necessary to preserve and
protect the Improvements from further loss or damage, and within five (5)
business days after such loss deliver to Purchaser the following items
(collectively “Casualty Loss Information”): (a) copies of all casualty and
business interruption policies relating to the Property; (b) the names,
addresses and telephone numbers of the adjustors assigned to adjust the loss;
(c) letters addressed to each insurance company issuing a policy covering such
loss and executed by Seller authorizing said company and its adjustors to
discuss all matters relating to such loss with Purchaser, its agents and
attorneys; and (d) a reasonable written description of the damages incurred and
a good faith estimate of the cost of restoration. If the Improvements suffer
material damage by a casualty, which, for the purpose of this Section, shall
mean damage which would require an expenditure in excess of five percent (5%) or
more of the Purchase Price to repair, Purchaser may within five (5) business
days after delivery of the Casualty Loss Information either:

  (a)   terminate this Agreement by delivering written notice of same to Seller,
in which event Escrow Agent shall promptly return to Purchaser the Earnest Money
and the parties shall have no further rights or liabilities under this Agreement
except for those provisions which specifically provide that they survive the
termination of this Agreement; or     (b)   waive its right of termination, by
delivering written notice of same to Seller, and proceed to close this
transaction in accordance with the terms hereof.

At Closing, (i) the amount of any deductibles under the applicable insurance
policies and all insurance proceeds received prior to Closing shall be delivered
to Purchaser other than such proceeds as shall have been applied to the
restoration of the Property, (ii) Purchaser may notify all appropriate insurance
companies of its interest in the insurance proceeds, (iii) all casualty
insurance proceeds payable as a result of the loss and Purchaser’s pro rata
share of any rental or business loss proceeds shall be assigned to Purchaser at
Closing and (iv) Purchaser shall assume all contracts or other agreements
entered into by Seller with non-affiliated third parties to preserve and protect
the Improvements pursuant to the second sentence of this Section and any other
contracts entered into by Seller and approved in writing by Purchaser with
respect to the restoration of the Property.

 



--------------------------------------------------------------------------------



 



VIII.
Indemnities
     8.01 Seller’s Indemnity. For a period of two (2) years from and after the
Closing, Seller shall indemnify, defend and hold Purchaser harmless from any and
all actual costs, loss, damages (excluding consequential and punitive damages)
or expenses (including without limitation reasonable attorneys’ fees) incurred
by Purchaser with respect to (i) any breach by Seller of any of its covenants in
this Agreement, (ii) Seller’s failure to duly perform, pay and discharge any
liability or obligation of Seller, other than the Assumed Obligations, and
(iii) Seller’s ownership and operation of the Hotel and the Property prior to
the Closing.
     8.02 Purchaser’s Indemnity. For a period of two (2) years from and after
the Closing, Purchaser shall indemnify, defend and hold Seller harmless from any
and all actual costs, loss, damages (excluding consequential and punitive
damages) or expenses (including without limitation reasonable attorneys’ fees)
incurred by Seller with respect to (i) any breach by Purchaser of any of its
covenants in this Agreement, (ii) Purchaser’s failure to duly perform, pay and
discharge any of the Assumed Obligations, and (iii) Purchaser’s ownership and
operation of the Hotel and the Property after the Closing.
IX.
Miscellaneous
     9.01 Entire Agreement. This Agreement supercedes the terms of the letter
agreement between Seller and Purchaser dated July 7, 2005, and contains the
entire agreement of the parties with respect to the subject matter of this
Agreement. There are no other agreements, oral or written, and this Agreement
can be amended only by written agreement signed by Seller and Purchaser.
     9.02 Binding Effect; Assignment. This Agreement shall inure to the benefit
of and be binding upon the successors and assigns of each of the parties to this
Agreement. Purchaser may not assign this Agreement without the prior written
consent of Seller which may be withheld in Seller’s sole discretion, provided,
however, that Purchaser may, with five (5) days prior notice to Seller, assign
its rights under this Agreement without Seller’s consent to any entity,
partnership or limited liability company wholly owned (directly or indirectly)
by Interstate Hotels & Resorts, Inc., provided that (a) no further assignment
after the initial assignment by Purchaser shall be permitted without Seller’s
consent, (b) Purchaser shall remain primarily liable in all respects for its
liabilities and obligations under this Agreement, (c) such assignment will not
delay the Closing nor require Seller to obtain any additional third party
consents, certificates or approvals, and (d) Purchaser’s assignee must have a
net worth reasonably acceptable to Seller. No assignment of this Agreement shall
release Purchaser from its obligations under this Agreement. Any assignee of
this Agreement shall be jointly and severally liable for all obligations of
Purchaser hereunder.
     9.03 Notices. Any notice, communication, request, reply or advice
(collectively, “Notice”) provided for or permitted by this Agreement must be in
writing. Notices shall be given by delivery by national overnight courier or by
facsimile transmission followed by delivery by national overnight courier.
Notice by overnight courier shall be effective one (1) business day after
deposit with the courier service. Notice given by confirmed facsimile
transmission shall be effective on the business date delivered. For the purposes
of Notice, the addresses of the parties shall be:

                     
 
                   
 
  Seller:                                  
 
                                     
 
      Fax No.:            
 
                   
 
      Phone:            
 
                   
 
      Attn:            
 
                   
 
                        with copy to:   Arnold & Porter LLP        
 
                                     
 
                                     

 



--------------------------------------------------------------------------------



 



                     
 
      Fax No.:            
 
                   
 
      Phone:            
 
                   
 
      Attn:            
 
                   
 
                        Purchaser:   4501 N. Fairfax Drive                
Arlington, VA 22203                 Fax No.: (703) 387-3389                
Phone: (703) 387-3332                
Attn: Christopher L. Bennett, Senior Vice President and General Counsel
   
 
                        with copy to:   Eckert Seamans Cherin & Mellott, LLC    
 
                                     
 
                                     
 
      Fax No.:            
 
                   
 
      Phone:            
 
                   
 
      Attn:            
 
                   

The parties shall have the right from time to time to change their respective
addresses for notice by providing at least five (5) days’ written notice to the
other party.
     9.04 Governing Law; Waiver of Jury Trial. This Agreement shall be construed
in accordance with the laws of the state in which the Property is located,
without regard to its conflict of laws principles. Seller and Purchaser each
hereby waives any right to jury trial in the event any party files an action
relating to this Agreement or to the transactions or obligations contemplated by
this Agreement.
     9.05 Section Headings. The section headings contained in this Agreement are
for convenience only and shall in no way enlarge or limit the scope or meaning
of the various and several sections of this Agreement. Any reference in this
Agreement to “Sections,” or “Exhibits” shall be references to Sections or
Exhibits of this Agreement unless otherwise specified.
     9.06 Time of the Essence. Time shall be of the essence with respect to the
performance of all obligations of the parties under this Agreement.
     9.07 Nonrecordation. Neither this Agreement nor any memorandum thereof
shall be recorded.
     9.08 Confidentiality.

  (a)   Purchaser agrees that, until after the Closing, all documentation or
other information delivered to Purchaser or its representatives or agents by
Seller or Seller’s representatives or agents pertaining to the Purchased Assets
shall be kept strictly confidential and will not be used by Purchaser or its
representatives or agents, directly or indirectly, for any purpose other than
evaluating the Purchased Assets. Purchaser may however make appropriate
disclosures to its investors and lenders and to its and their respective
attorneys, accountants and consultants engaged in connection with this
transaction or to such other persons or entities to which disclosure is legally
required.     (b)   If Purchaser does not acquire the Property for any reason
whatsoever, Purchaser shall deliver to Seller, promptly upon demand at no cost
to Seller, all materials and documents previously obtained by Purchaser from
Seller (with no retention by Purchaser of copies of any such materials and
documents), and copies of all third-party engineering work, soils reports,
environmental/biological studies, appraisals, and other materials pertaining to
the Property (other than information generated by its counsel) as Purchaser has
prepared or caused to be prepared. Such delivery shall be made without
representation or warranty by Purchaser as to the contents of such items and
Seller shall not be entitled to rely on such items.

 



--------------------------------------------------------------------------------



 



  (c)   Prior to the Closing, neither party shall, without the prior written
consent of the other party (which consent shall not be unreasonably withheld),
issue any press release or other public statement (except such statements as may
be required by law) in connection with the transactions contemplated hereby.
From and after the Closing, the parties may issue such a press release or other
public statement provided that the same does not describe the economic terms of
this transaction except to the extent required by law.     (d)   Each party is
authorized to disclose the tax treatment and tax structure of the transactions
set forth in this Agreement.     (e)   This Section 9.08 shall survive the
Closing or any termination of this Agreement.

     9.09 Counterparts; Execution by Facsimile. This Agreement may be executed
in two (2) or more counterparts, each of which shall be deemed an original but
all of which together shall constitute one and the same instrument. Executed
counterparts of this Agreement exchanged by facsimile transmission shall be
fully enforceable.
     9.10 1031 Exchange. Purchaser acknowledges that Seller has advised
Purchaser that Seller is reserving its right to exchange the Property for other
property of like kind and qualifying use within the meaning of Section 1031 of
the Internal Revenue Code of 1986, as amended, and the regulations promulgated
thereunder. Seller expressly reserves the right to assign its rights, but not
its obligations, under this Agreement to a “Qualified Intermediary” as provided
in such regulations on or before the Closing Date; provided, however, that the
exchange contemplated by this Section 9.10 shall in no event delay the Closing
beyond the Closing Date. Purchaser agrees to cooperate with Seller to effectuate
such exchange but Purchaser shall assume no liability or incur any expense in
connection therewith. Seller shall pay all costs and advance all funds required
in connection with such exchange and shall indemnify, defend, and hold Purchaser
harmless from all claims, damages, liabilities, costs and expenses (including,
but not limited to reasonable legal fees) in connection with such exchange.
Purchaser shall in no event be required to take title to the exchanged property.
     9.11 Bulk Transfers. Seller and Purchaser specifically waive compliance
with the Uniform Commercial Code of the State in which the Property is located
with respect to bulk transfers, with any similar provision under any applicable
law of such State or the county and city in which the Property is located. In
the event such waiver is ineffective, Seller shall indemnify Purchaser for any
claims made by creditors under the applicable bulk sales laws relating solely to
any pre-Closing payment obligations to such creditors and only in the amount of
the payments due such creditors. The provisions of this Section 9.11 shall
survive the Closing.
     9.12 No Third-Party Beneficiaries. Seller and Purchaser agree that there
are no third parties who are intended to benefit from or who are entitled to
rely on any of the provisions of this Agreement. No third party shall be
entitled to assert any claims or to enforce any rights whatsoever pursuant to
this Agreement. The covenants and agreements provided in this Agreement are
solely for the benefit of Seller and Purchaser and their permitted successors
and assigns respectively.
     9.13 Contract Construction. In the event of litigation between the parties
hereto this Agreement shall not be construed against any party on the basis of
which party’s counsel drafted this Agreement.
     9.14 Saturdays, Sundays, Legal Holidays. If the time period by which any
right, option, or election provided under this Agreement must be exercised or by
which any acts or payments required hereunder must be performed or paid, or by
which the Closing must be held, expires on a Saturday, Sunday, legal or bank
holiday, then such time period shall be automatically extended to the next
regularly scheduled business day.
[Signatures appear on the following page.]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been duly executed in multiple
counterparts by the parties hereto as of the date and year first above written.

             
 
                SELLER:    
 
                MERISTAR HOSPITALITY OPERATING         PARTNERSHIP, L.P.    
 
           
 
  By:   MeriStar Hospitality Corporation,    
 
                its general partner    
 
           
 
  By:   /s/ DONALD D. OLINGER    
 
           
 
  Name:   Donald D. Olinger    
 
           
 
  Title:   Chief Financial Officer    
 
           
 
                PURCHASER:    
 
                INTERSTATE DURHAM, LLC    
 
           
 
  By:   /s/ CHRISTOPHER L. BENNETT    
 
           
 
  Name:   Christopher L. Bennett    
 
           
 
  Title:   Senior Vice President and General Counsel
 
           

 



--------------------------------------------------------------------------------



 



FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT
     THIS FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Amendment”) is
made and entered into as of November 10, 2005, by and between MERISTAR
HOSPITALITY OPERATING PARTNERSHIP, L.P., Delaware limited partnership
(“Seller”), and INTERSTATE DURHAM, LLC, a Delaware limited liability company
(“Purchaser”).
RECITALS:
     WHEREAS, Purchaser and Seller are parties to that certain Purchase and Sale
Agreement dated as of October 31, 2005 (the “Agreement”); and
     WHEREAS, Purchaser and Seller now desire to amend the Agreement to extend
the date on or before which the Closing must occur, all upon the terms and
conditions set forth below.
     NOW, THEREFORE, in consideration of the mutual promises and covenants
herein contained, the parties hereto, intending to be legally bound hereby,
agree as follows:
     1. Defined Terms. Capitalized terms used but not defined herein have the
meanings ascribed to them in the Agreement.
     2. Amendment of Section 6.01. Section 6.01 of the Agreement is hereby
amended by deleting “November 10, 2005” and replacing it with “November 22,
2005.”
     3. No Other Amendment. All other provisions of the Agreement not
specifically referenced in this Amendment shall remain in full force and effect.
     4. Entire Agreement. The Agreement, as amended by this Amendment,
constitutes the entire agreement between the parties hereto with respect to the
subject matter thereof and together supersede all prior agreements and
understandings, whether oral or written, between the parties hereto with respect
to the subject matter thereof.
     5. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of North Carolina, without regard to its
conflicts of law principles.
     6. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall, when executed, be deemed to be an original
and all of which shall be deemed to be one and the same instrument. Signatures
on this Amendment transmitted by facsimile shall be deemed to be original
signatures for all purposes of this Amendment.
[Signatures appear on the following page.]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed and delivered this Amendment
as of the date first above written.

                      MERISTAR HOSPITALITY OPERATING
     PARTNERSHIP, L.P.    
 
                    By:   MeriStar Hospitality Corporation, its
general partner    
 
               
 
      By:   /s/ JOHN PLUNKET    
 
               
 
      Name:   John Plunket    
 
      Title:   Senior Vice President    
 
                    INTERSTATE DURHAM, LLC    
 
               
 
  By:   /s/ CHRISTOPHER L. BENNETT                  
 
  Name:   Christopher L. Bennett                  
 
  Title:   Senior Vice President and General Counsel                  

2